Citation Nr: 1648252	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  11-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent from October 1, 2010, to September 9, 2013, and in excess of 30 percent after November 1, 2014 for a right knee disability. 

2. Entitlement to an initial rating in excess of 10 percent from October 1, 2010, to May 1, 2014, and in excess of 30 percent after July 1, 2015 for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarone Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from January 1976 to July 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which granted service connection for right and left knee disabilities with an evaluation of 10 percent, respectively, effective October 1, 2010.

The Veteran perfected an appeal in a substantive appeal filed in August 2011.  Since filing his claim, the Veteran underwent a right knee replacement surgery on September 10, 2013, and a left knee replacement surgery on May 2, 2014.  As a result, the Veteran received a disability rating of 100 percent from September 10, 2013 to November 1, 2014 and a 30 percent disability rating after November 1, 2014 in the right knee and 100 percent disability rating from May 2, 2014 to July 1, 2015 and a 30 percent rating thereafter for the left knee. 

In general, it is presumed that a veteran is seeking the maximum benefit allowed by law and regulation when claiming an increased rating and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded. See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue before the Board, with respect to the disability rating for the Veteran's knees, is the time period where his knee disabilities were not assigned a 100 percent disability rating. 


FINDINGS OF FACT

1. From October 1, 2010 to September 9, 2013, the Veteran's right knee osteoarthritis did not result in function loss limiting flexion to 45 degrees or extension to 10 degrees. 

2. On September 10, 2013, the Veteran underwent a total knee replacement surgery on his right knee, and since that time, he continues to experience intermediate degree of pain, weakness, or limited motion. 

3. From October 1, 2010 to May 1, 2014, the Veteran's left knee osteoarthritis did not result in function loss limiting flection to 45 degrees or extension to 10 degrees.   

4. On May 2, 2014, the Veteran underwent a total knee replacement surgery on his left knee, and since that time, he continues to experience intermediate degree of pain, weakness, or limited motion. 


CONCLUSIONS OF LAW

1. The criteria for right knee disability in excess of 10 percent have not been met from October 1, 2010 to September 9, 2013.  From November 1, 2014, the criteria for a rating higher than 30 percent have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5055, 5260, 5261 (2016). 

2. The criteria for left knee disability in excess of 10 percent have not been met from October 1, 2010 to May 1, 2014.  From July 1, 2015, the criteria for a rating higher than 30 percent have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5055, 5260, 5261 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), the VA has a duty to notify claimants about requirements to substantiate a claim for VA benefits, and assist in the development of their claim. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  To the extent possible, VCAA notice letter must be provided to a claimant before an initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

Here, the notice requirement of VCAA has been met by way of letters sent in October 2010, January 2012, and May 2014.  These letters were sent to the Veteran before adjudication of the claim in February 2011, January 2014, and May 2014.  The letters identified evidence the VA would collect and delineated information or evidence the Veteran is required to provide.  The letters further explained how the VA assigns disability ratings and the factors considered.  

With respect to the VA's duty to assist, all potentially relevant evidence necessary to adjudicate the claim has been identified and obtained.  The Veteran's VA medical records and the private medical records that he has identified are of record.  In addition, the Veteran was given VA examinations in December 2010 and October 2014.  The examiners' respective reports are of record, and document all the necessary findings for rating the Veteran's right and left knee disabilities.  Review of these examination reports reveals that VA has satisfied the duty to assist by securing medical evidence regarding the manifestations of the knee disabilities. 

The United States Court of Appeals for Veterans Claims (CAVC), in Correia v. McDonald, has held that a VA range of motion examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. 158 (2016).  To the extent that the VA examinations conducted prior to the knee replacements did not satisfy this criteria, as the knees have undergone replacement surgery a remand to correct any such error under Correia is not feasible.  Under the specific facts of this case, the Board finds that all reasonable assistance has been provided and no further development is necessary.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such evidence.  

Considering the record, the VA's duty to notify and assist under the VCAA has been satisfied and the Board will address the merits of the claims.  

II. Increase Rating 

The VA's Schedule for Rating Disabilities is used to determine disability ratings once a disability is service-connected.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  In the Rating Schedule, diagnostic codes are assigned to specific disabilities.  These diagnostic codes designate percentage ratings based on the average functional impairment of the Veteran due to a service-connected disability.  38 C.F.R. §§ 3.321, 4.10 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  

As a preliminary matter, it is noteworthy that there are several diagnostic codes that are applicable to knee disabilities found in 38 C.F.R. § 4.71a (2016).  However, diagnostic codes 5256 (ankylosis of the knee), 5258 (dislocated semilunar cartilage), 5259 (symptomatic removal of semilunar cartilage), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum) are all inapplicable in this case.  The evidence, in this case, simply does not reflect findings or a history consistent with these conditions. 

On the other hand, diagnostic codes 5260(flexion), 5261(extension), and 5257(recurrent subluxation or later instability) are for possible application.  In evaluating range of motion, VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss. DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Ordinarily, the Board may also apply an extraschedular rating, where a case presents an exceptional or unusual disability picture that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321 (b)(1) (2016). Here, the Veteran did not report unusual symptoms associated with right and left knee disabilities and there is no evidence in the record to suggest such symptoms. His pain, limitation of motion, and reported instability are contemplated by the rating schedule.  Thus, the Board finds no exceptional or unusual disability picture in this case, and as such application of extraschedular is unnecessary.  

A. Knee Disability Rating Before Total Replacement Surgery. 

The Veteran's right and left knee disabilities were rated at 10 percent each before the Veteran got total knee replacement surgery in 2013 and 2014 respectively.  Because both of the Veteran's knees had painful range of motion, diagnostic codes 5260 and 5261 are applicable.  See December 2010 VA Examination.  Furthermore, given that the Veteran reported a feeling of instability, evaluation of diagnostic code 5257 is necessary.  See November 2012 Oklahoma City VA medical center record. 

Under diagnostic code 5260, limitation of flexion of the leg, a 0 percent rating is assigned when flexion is limited to 60 degrees. A 10 percent rating is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  On the other hand, under diagnostic code 5261, limitation of extension of the leg, a 0 percent rating is assigned for a limitation of extension of the leg to 5 degrees. When extension is limited to 10 degrees, a 10 percent rating is assigned.  In addition, under diagnostic code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability.  

A VA range of motion exam from December 2010 showed the Veteran's degree of flexion at 110 degrees and extension at 0 degree in both the right and left knee.  The examiner noted that the Veteran's joints were not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Considering that the requirement for a compensable rating under diagnostic codes 5260 and 5261 noted above, the Veteran's right and left knees cannot be assigned a compensable rating based on the December 2010 exam.  

Similarly, the December 2010 exam reflects that there were no objective signs of instability and the Veteran's lateral stability tests were within normal range.  In light these findings, a separate rating under diagnostic code 5257 is not warranted.  That is, although cognizant of the Veteran's subjective complaints, the medical evidence indicates that there is no instability in the knee.  The Board finds that this medical evidence outweighs the Veteran's subjective complaints.  

Therefore, a 10 percent disability rating is not warranted from October 1, 2010 to September 9, 2013 for the right knee, or from October 1, 2010 to May 1, 2014 for the left knee is not warranted. 

B. Knee Disability Rating After Total Knee Replacement Surgery. 

With respect the period after the Veteran's total knee replacement surgery, the Veteran's knees are currently rated at 30 percent.  Due to his knee replacement surgery, the applicable diagnostic code is 5055.  

Under diagnostic code 5055, a disability rating of 100 percent is assigned for one year following the knee replacement surgery-which was assigned to the Veteran's knees in this case.  Thereafter, it requires an assignment of 30 percent disability rating when there is intermediate degree of residual weakness, pain or limitation of motion rate by analogy to diagnostic code 5256, 5261, or 5262.  Alternatively, a higher rating of 60 percent is assigned where there are residuals consisting of severe painful motion or weakness in the affected extremity. 

In this case, an orthopedic surgery note from July 2014 of record reflects that while the Veteran had pain at night, he is able to perform regular daily activities six weeks after his left knee replacement surgery.  See July 2014 Oklahoma City VA medical center record.  During the VA examination in October 2014, he indicated that he cannot walk more than four blocks, sit for more than 10 minutes, or stand for more than 30 to 40 minutes without experiencing pain and stiffness.  See October 2014 VA examination.   In addition, the Veteran stated that he cannot kneel or squat, cut wood for more than thirty to forty minutes, or take the stairs.  Id.  The Veteran is competent to report the pain that he is experiencing. 

During his October 2014 VA exam, the examiner noted that the Veteran had residual weakness, pain or limitation of motion in both knees consistent with the criteria for a 30 percent rating under diagnostic code 5055 as noted above.  Range of motion was 0 degree extension to 120 degrees of flexion in the left knee and 0 to 125 degrees in the right knee, even when accounting for repetitive testing and painful motion.  This is a noncompensable level of impairment under diagnostic code 5260 or 5261, and not consistent with a 60 percent rating under diagnostic code 5055.      

Considering all the evidence in the record, a higher rating of 60 percent is not warranted.  The Board is cognizant of the pain reported by the Veteran during his VA exam, but there is no evidence in the record to establish that it rises to the level severity of a 60 percent rating.  Therefore, the evidence in the record weighs against granting a rating in excess of 30 percent for the Veteran's knee disabilities after he underwent total knee replacement surgery on both his right and left knee. 

As to entitlement to a total disability based on individual unemployability (TDIU), the RO decision on appeal in this decision denied entitlement to this TDIU benefit.  The Veteran did not discuss unemployability in his Notice of Disagreement and the evidence from that time indicates he was employed.  This issue was not discussed in the SOC.  Since that time, there is evidence that the Veteran's employment status has changed.  The100 percent ratings during the yearlong convalesce periods acknowledge that these surgeries result in periods of unemployability.  Since the denial of TDIU, however, neither the Veteran nor the medical evidence has indicated that the Veteran's knees have caused employability stemming past these periods of 100 percent ratings.  The Veteran reported in 2014 that he intends on returning to his prior business.  After careful consideration of the lay and medical evidence, the Board finds that the issue of TDIU is not raised before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating in excess of 10 percent from October 1, 2010, to September 9, 2013 for right knee disability is denied. 

An initial rating in excess of 30 percent for a right knee osteoarthritis from November 1, 2014 is denied. 

An initial rating in excess of 10 percent from October 1, 2010, to May 1, 2014 for left knee disability is denied. 

An initial rating in excess of 30 percent for a left knee osteoarthritis from July 1, 2015 is denied. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


